Case 6:20-cv-06033-SOH-BAB Document 53             Filed 08/03/20 Page 1 of 1 PageID #: 562



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


 MARCUS WALTON                                                                    PLAINTIFF


 v.                                 Case No. 6:20-cv-6033


 DILLION R. VOSS, Sergeant,
 Ouachita River Unit, et al.                                                   DEFENDANTS


                                           ORDER

        Before the Court is the Report and Recommendation filed July 8, 2020, by the Honorable

 Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. ECF No.

 43. Judge Bryant recommends that Plaintiff’s Motions for Preliminary Injunction (ECF Nos. 10,

 20) and Plaintiff’s Motion for Restraining Order (ECF No. 35) be denied. No party has filed

 objections to the Report and Recommendation, and the time to object has passed. See 28 U.S.C.

 § 636(b)(1). Upon review, the Court adopts the Report and Recommendation in toto. Accordingly,

 Plaintiff’s Motions for Preliminary Injunction (ECF Nos. 10, 20) and Plaintiff’s Motion for

 Restraining Order (ECF No. 35) are DENIED.

        IT IS SO ORDERED, this 3rd day of August, 2020.


                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          Chief United States District Judge
